FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                    August 22, 2011
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                      Clerk of Court
                                  TENTH CIRCUIT



 In re: KENT EDWIN FICKEN;
 ROBERTA PAULINE FICKEN,
                                                           No. 10-1276
           Debtors.
 ___________________________
 KENT EDWIN FICKEN; ROBERTA                           (BAP No. 09-042-CO)
 PAULINE FICKEN,

                Plaintiffs - Appellees,

    v.

 INTERNAL REVENUE SERVICE,

                Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.


         The dispositive legal issue in this appeal has been resolved by this court’s

opinion in United States v. Dawes, No. 09-3129, 2011 WL 2450930 (10th Cir.


         *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
June 21, 2011). We REVERSE the judgment of the district court and REMAND

for further proceedings consistent with that opinion.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -2-